29. Approval by the European Parliament of the Charter of Fundamental Rights of the European Union (vote)
- Report: Jo Leinen
- Before the vote
rapporteur. - (DE) Mr President, with this resolution we are paving the way for the solemn proclamation of the Charter of Fundamental rights by all three institutions in Strasbourg on 12 December.
May I draw your attention to an important amendment, namely Amendment No 3, which I support and which calls on Britain and Poland to redouble their efforts to rethink and reverse their decision to opt out. When it comes to fundamental rights and freedoms, the EU must be able to speak with one voice, both at home and abroad. Amendment No 3 is therefore very important.